Citation Nr: 1804543	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-23 939	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for epididymitis with scrotal swelling status post vasectomy.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1983 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to afford the Veteran a VA examination to assess the severity of his service-connected epididymitis with scrotal swelling status post vasectomy.  

The Veteran's most recent VA examination for his genitourinary disorder was in March 2013.  At the February 2017 Board hearing, the Veteran testified that his symptoms had worsened since the March 2013 examination.  In this particular case, the March 2013 examination is too remote in time to address the current severity of the Veteran's service-connected epididymitis with scrotal swelling status post vasectomy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").

Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records and associate them with the electronic claims file.

2.  Upon completion of directive #1, schedule the Veteran for a VA examination to ascertain the current nature and severity of his epididymitis with scrotal swelling status post vasectomy.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should address the following:

a.  whether epididymitis with scrotal swelling status post vasectomy results in urinary tract infection requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.

b.  whether there is recurrent symptomatic infection requiring drainage or frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management.  

c.  identify and describe any manifestations of renal dysfunction, if present.

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




